FILED
                                                                        Jul 31 2019, 10:30 am

                                                                             CLERK
                                                                         Indiana Supreme Court
                                                                            Court of Appeals
                                                                              and Tax Court




ATTORNEY FOR APPELLANT
Cynthia A. Marcus
Carmel, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

In Re the Marriage of:                                      July 31, 2019

Travis Edwards,                                             Court of Appeals Case No.
                                                            19A-DR-509
Appellant-Respondent,
                                                            Appeal from the Hamilton
        v.                                                  Superior Court
                                                            The Honorable Michael A. Casati,
Valerie Edwards,                                            Judge
                                                            The Honorable Todd L. Ruetz,
Appellee-Petitioner.
                                                            Magistrate
                                                            Trial Court Cause No.
                                                            29D01-0901-DR-42



Riley, Judge.




Court of Appeals of Indiana | Opinion 19A-DR-509 | July 31, 2019                                 Page 1 of 9
                                 STATEMENT OF THE CASE
[1]   Appellant-Respondent, Travis Edwards (Edwards), appeals the trial court’s

      partial denial of his motion for relief from judgment.


[2]   We affirm.


                                                      ISSUE
[3]   Edwards presents us with three issues on appeal, which we consolidate and

      restate as: Whether the trial court abused its discretion when it partially denied

      his Trial Rule 60(B) motion for relief from judgment.


                       FACTS AND PROCEDURAL HISTORY
[4]   During the marriage of Edwards to Valerie Edwards (Valerie), Edwards was in

      active duty in the United States Army. Edwards’ last deployment was to Iraq.

      Edwards was injured in combat during that deployment and was eventually

      diagnosed with post-traumatic stress disorder and a traumatic brain injury.


[5]   On February 23, 2010, the marriage of Edwards and Valerie was dissolved

      pursuant to an agreement that provided that Valerie would “be entitled to 50%

      of the monthly pension benefit accrued during the course of the marriage to and

      including the date of the final dissolution to be received by [Edwards] from the

      U.S. Military . . . .” (Appellant’s App. Vol. II, p. 35). At the time the

      dissolution was entered, Edwards was still on active duty. On October 7, 2011,

      Edwards retired from the military, having completed almost twenty-three years

      of service. During the months of May 2012 through August 2012, Valerie

      Court of Appeals of Indiana | Opinion 19A-DR-509 | July 31, 2019            Page 2 of 9
      received 50% of Edwards’ military pension benefit, as provided for by the

      dissolution decree. Thereafter, Edwards elected to receive combat-related

      service compensation (CRSC). As a result of that election, Edwards was

      required to waive his right to his military pension benefit. In September 2012,

      Valerie, who was unaware that Edwards had elected to receive CRSC, received

      notice from the entity administering Edwards’ pension that she would no longer

      receive 50% of Edwards’ pension benefit because he had discontinued receiving

      it. After electing to receive CRSC, Edwards did not make any payments to

      Valerie to replace the 50% of his pension benefit she had lost as a result of that

      election.


[6]   On November 12, 2014, Valerie filed a contempt motion seeking an order

      directing Edwards to pay her the pension benefit arrears that had accumulated

      and to continue to pay her 50% of the pension benefit, as provided in the

      dissolution decree. On September 29, 2015, the trial court held a hearing on

      Valerie’s contempt motion. Edwards’ counsel argued that Edwards had been

      required to waive his military pension benefit as a result of his election to

      receive CRSC and that CRSC was non-divisible income pursuant to federal

      law. Edwards’ counsel also directed the trial court to Mansell v. Mansell, 490

      U.S. 581, 109 S.Ct. 2023, 104 L.Ed.2d 675 (1989), which he contended stood

      for the proposition that the trial court could not order Edwards to indemnify

      Valerie for her loss of the 50% pension benefit amount. On December 18, 2015,

      the trial court found Edwards in contempt and ordered him to pay Valerie the

      amount she lost as a result of his election to receive CRSC. The trial court


      Court of Appeals of Indiana | Opinion 19A-DR-509 | July 31, 2019           Page 3 of 9
      relied on this court’s decision in Bandini v. Bandini, 935 N.E.2d 253, 264 (Ind.

      Ct. App. 2010), which it cited as holding that “[a] military spouse may not, by a

      post-decree waiver of retirement pay in favor of disability benefits of CRSC,

      unilaterally and voluntarily reduce the benefits awarded the former spouse in a

      dissolution decree.” (Appellant’s App. Vol. II, p. 38). The trial court also

      ordered Edwards to pay $47,263.75 1 in accumulated arrears.


[7]   Edwards did not appeal the trial court’s December 18, 2015 Order (the 2015

      Order). On May 3, 2018, Edwards filed his Verified Motion to Vacate

      Judgment Pursuant to Trial Rule 60(B)(6) in which he argued that in Howell v.

      Howell, 581 U.S. —, 137 S.Ct. 1400, 197 E.Ed.2d 781 (2017), the United States

      Supreme Court had held that state courts were not permitted to order a veteran

      to indemnify a divorced spouse for the loss of the spouse’s portion of the

      veteran’s retirement pay caused by the veteran’s waiver of retirement pay to

      receive service-related disability benefits. Pursuant to Howell, Edwards

      contended that the trial court’s 2015 Order was void for lack of subject matter

      jurisdiction.


[8]   On December 5, 2018, the trial court held a hearing on Edwards’ motion, and,

      on January 23, 2019, the trial court issued an order partially denying Edwards

      relief. The trial court found that Edwards had not appealed the 2015 Order; the

      2015 Order was, thus, binding on the parties; and the Howell decision, while



      1
        The trial court offset this amount with a credit for overpayment of child support, and judgment was entered
      in the amount of $44,338.75.

      Court of Appeals of Indiana | Opinion 19A-DR-509 | July 31, 2019                                  Page 4 of 9
       overruling Bandini, did not render the 2015 Order void because it did not

       indicate that its application was to be retroactive. Nevertheless, in light of

       Howell and treating Edwards’ motion as one made pursuant to Trial Rule

       60(B)(7), the trial court held that it was no longer equitable for the 2015 Order

       to have prospective effect. The trial court denied Edwards’ request to set aside

       the previously-entered $44,338.75 judgment but ordered that the 2015 Order

       was set aside and vacated effective May 3, 2018, the date of Edwards’ motion to

       set aside.


[9]    Edwards now appeals. Additional facts will be provided as necessary.


                                DISCUSSION AND DECISION
                                               I. Standard of Review

[10]   We begin by noting that Valerie did not file an appellate brief in this matter.

       We do not develop arguments on behalf of an appellee who fails to file a brief.

       WindGate Props., LLC v. Sanders, 93 N.E.3d 809, 813 (Ind. Ct. App. 2018). In

       such cases, we will reverse if the appellant establishes prima facie error, meaning

       error at first sight or error on the face of it. Id. However, even in light of this

       relaxed standard, we still have the obligation to correctly apply the law to the

       facts in the record to determine whether reversal is required. Id.


[11]   Edwards appeals following the trial court’s partial denial of his Trial Rule 60

       motion to vacate judgment. Such motions entail the equitable discretion of the

       trial court, and, as a general rule, we review the denial of such motions for an

       abuse of the trial court’s discretion. In re Paternity of P.S.S., 934 N.E.2d 737,

       Court of Appeals of Indiana | Opinion 19A-DR-509 | July 31, 2019             Page 5 of 9
       740-41 (Ind. 2010). Edwards offers us three related arguments all stemming

       from his contention that the trial court lacked subject matter jurisdiction to

       enter the 2015 Order because federal law and United States Supreme Court

       precedent precluded it. Whether a trial court has jurisdiction is a question of

       law that we review de novo. Kondamuri v. Kondamuri, 799 N.E.2d 1153, 1156

       (Ind. Ct. App. 2003), trans. denied.


                                          II. Subject Matter Jurisdiction

[12]   Edwards argues that the 2015 Order was void ab initio because, in entering what

       he contends was an order in contravention of federal law and binding

       precedent, the trial court acted outside of its subject matter jurisdiction.

       “Indiana courts only have jurisdiction to the extent that jurisdiction has been

       granted to them by the constitution or by statute.” In re Custody of M.B., 51

       N.E.3d 230, 234 (Ind. 2016). The question of whether a trial court has subject

       matter jurisdiction “entails a determination of whether a court has jurisdiction

       over the general class of actions to which a particular case belongs.” Troxel v.

       Troxel, 737 N.E.2d 745, 749 (Ind. 2000). “Real jurisdictional problems would

       be, say, a juvenile delinquency adjudication entered in a small claims court, or a

       judgment rendered without any service of process.” K.S. v. State, 849 N.E.2d

       538, 542 (Ind. 2006) (emphasis in original). Our supreme court has also noted

       that


               [t]he fact that a trial court may have erred along the course of
               adjudicating a dispute does not mean it lacked jurisdiction. As
               Justice Arterburn wrote four decades ago:


       Court of Appeals of Indiana | Opinion 19A-DR-509 | July 31, 2019               Page 6 of 9
               Far too often there is an inclination in a law suit to attempt to
               convert a legal issue into one of “jurisdiction” and from that
               point contend all actions of the court are void, and that the
               question of jurisdiction may be raised at any time or that the
               proceedings are subject to collateral attack and are a matter of
               original writs in this court.


       Id. (quoting J.I. Case Co. v. Sandefur, 245 Ind. 213, 217-18, 197 N.E.2d

       519, 521 (1964)).



[13]   Here, the Hamilton County Superior Court No. 1 had original and concurrent

       jurisdiction in all civil cases. Ind. Code § 33-29-1-1.5(1). Indiana Code section

       31-15-2-2, which establishes a cause of action for the dissolution of marriage,

       grants broad discretion to trial courts to entertain dissolution proceedings and

       establishes subject matter jurisdiction over those proceedings. Kondamuri, 799

       N.E.2d at 1158. Thus, the trial court unquestionably had subject matter

       jurisdiction to entertain issues related to the civil matter of the division of

       Edwards’ and Valerie’s assets pursuant to a dissolution proceeding. Whether

       the trial court applied the correct law in this case, be it federal or state law, is a

       question of legal error, not a question of subject matter jurisdiction. See Neese v.

       Kelley, 705 N.E.2d 1047, 1051 (Ind. Ct. App. 1999) (holding that mere errors of

       law do not deprive a court of its jurisdiction or open its judgment to collateral

       attack and that such errors can only be corrected on direct appeal).




       Court of Appeals of Indiana | Opinion 19A-DR-509 | July 31, 2019               Page 7 of 9
                                                  III. Res Judicata

[14]   Edwards did not appeal the 2015 Order, which was a final appealable judgment

       because it disposed of all issues as to all parties, thus ending the case. See

       Georgos v. Jackson, 790 N.E.2d 448, 451 (Ind. 2003); see also Ind. Appellate Rule

       2(H)(1). The doctrine of res judicata prevents the re-litigation of issues that are

       essentially the same. See Earl v. State Farm Mut. Auto. Ins. Co., 91 N.E.3d 1066,

       1074 n. 5 (Ind. Ct. App. 2018), trans. denied. The doctrine of res judicata

       encompasses the principles of issue preclusion and claim preclusion. Freels v.

       Koches, 94 N.E.3d 339, 342 (Ind. Ct. App. 2018). Claim preclusion applies

       when a final judgment on the merits has been entered and acts as a complete

       bar to subsequent litigation on the same claim between identical parties. M.G.

       v. V.P., 74 N.E.3d 259, 264 (Ind. Ct. App. 2017).


               When claim preclusion applies, all matters that were or might
               have been litigated are deemed conclusively decided by the
               judgment in the prior action. Claim preclusion applies when the
               following four factors are present: (1) the former judgment was
               rendered by a court of competent jurisdiction; (2) the former
               judgment was rendered on the merits; (3) the matter now at issue
               was, or could have been, determined in the prior action; and (4)
               the controversy adjudicated in the former action was between
               parties to the present suit or their privies.


       Id. (quotation omitted). In addition, “the res judicata consequences of a final,

       unappealed judgment on the merits [are not] altered by the fact that the

       judgment may have been wrong or rested on a legal principle subsequently

       overruled in another case.” Perry v. Gulf Stream Coach, Inc., 871 N.E.2d 1038,


       Court of Appeals of Indiana | Opinion 19A-DR-509 | July 31, 2019              Page 8 of 9
       1048 (Ind. Ct. App. 2007) (quoting Federated Dep’t Stores, Inc. v. Moitie, 452 U.S.

       394, 398, 101 S.Ct. 2424, 2428, 69 L.Ed.2d 103 (1981)).


[15]   Here, the unappealed 2015 Order was res judicata as to the parties and

       precluded further litigation on the same issue of whether Valerie was entitled to

       the value of 50% of Edwards’ pension benefit, regardless of whether the case

       relied upon by the trial court, Bandini, was subsequently overruled by Howell.

       See id. Edwards’ only argument that res judicata did not apply to the 2015 Order

       is that it was not rendered by a court of competent jurisdiction. That argument

       fails for the reasons already decided. Because lack of subject matter jurisdiction

       for the 2015 Order was the basis for all of Edwards’ appellate claims, we

       conclude that the trial court did not abuse its discretion when it partially denied

       Edwards’ motion to vacate judgment. See P.S.S., 934 N.E.2d at 740. For the

       same reason, we conclude that Edwards has not demonstrated reversible error,

       even in light of the relaxed standard of review applied to this appeal. See

       WindGate Props., 93 N.E.3d at 813.


                                               CONCLUSION
[16]   Based on the foregoing, we conclude that the trial court had subject matter

       jurisdiction to enter the challenged order and, therefore, that Edwards has failed

       to demonstrate even prima facie error as a result of the trial court’s partial denial

       of his motion for relief from judgment.


[17]   Affirmed.


[18]   Vaidik, C. J. and Bradford, J. concur
       Court of Appeals of Indiana | Opinion 19A-DR-509 | July 31, 2019             Page 9 of 9